DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1 & 9, 11-13 are pending and have been examined in this application. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered. 
The Information Disclosure Statement (IDS) filed on 04/11/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2016/0054046 A1 to Sim in view of US Patent Publication Number 2007/0184775 A1 to Perkins.

A) As per Claim 1, Sim teaches a fan control apparatus (Sim: Figure 1) comprising: 
a first sensor (Sim: Paragraph 0101, pressure sensor in storeroom 12); 
a second sensor (Sim: Paragraph 0101, pressure sensor in storeroom 14); 
an fan (Sim: Figure 1, Items 100A-100B, include ventilation fans in Paragraph 0104); and 
a controller (Sim: Figure 22), wherein 
the first sensor is provided in a first room, and is configured to acquire a measured value of atmospheric pressure for the first room (Sim: Paragraph 0101, pressure sensor in storeroom 12), 
the second sensor is provided in a second room adjacent to the first room, and is configured to acquire a measured value of the same condition as atmospheric pressure for the second room (Sim: Paragraph 0101, pressure sensor in storeroom 14), 
the fan is placed at a boundary between the first and second rooms (Sim: Figure 1, Items 100A-100B, include ventilation fans in Paragraph 0104), and 
the controller is configured to control a rotational speed and rotational direction of the fan in such a manner that the measured values of the first and second sensors are the same (Sim: abstract, Items 100 are to maintain pressure equilibrium between rooms), and
the controller is configured to maintain the rotational speed and rotational direction of the fan when the measured values of the first and second sensors become the same (Sim: Paragraph 0059, air is circulated constantly, maintaining pressure equilibrium while controlling temperature in the room).
Sim does not explicitly teach that the fan is an RF fan.
However, Perkins teaches an RF fan (Perkins: Paragraph 0040).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sim by making the fan control an RF fan, as taught by Perkins, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sim with these aforementioned teachings of Perkins with the motivation of not requiring wiring between the controller and fan, thereby saving installation time and cost. 


Claim(s) 9 & 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication Number 2017/0146254 A1 to Gheyri in view of Perkins and further in view of US Patent Publication Number 2010/0323604 A1 to Duffe.

A) As per Claim 9, Gheryi teaches a fan control apparatus (Gheryi: Figure 2) comprising: 
a first sensor; 
a second sensor; 
an fan; and 
a controller, wherein 
the first sensor is provided in a first room, and is configured to acquire a measured value of at least one condition selected from conditions of atmospheric pressure, temperature, and humidity for the first room, 
the second sensor is provided in a second room adjacent to the first room, and is configured to acquire a measured value of the same condition as the at least one selected condition for the second room, 
the fan is placed at a boundary between the first and second rooms, and 
the controller is configured to control a rotational speed and rotational direction of the fan in such a manner that the measured values of the first and second sensors are the same (Gheryi: Figure 2; Paragraph 0009 & 0012; one temp sensor in top and one temp sensor in bottom with fans 21 & 31 reversible fans that have controller 40 to control fans to equalize temperature between two levels), and
the controller is configured to stop the fan when the measured values of the first and second sensors become the same (Gheryi: fan is operated UNTIL there is thermal equilibrium, thereby stopping at that time).
Gheryi does not explicitly teach that the fan is an RF fan.
However, Perkins teaches an RF fan (Perkins: Paragraph 0040).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gheryi by making the fan control an RF fan, as taught by Perkins, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gheryi with these aforementioned teachings of Perkins with the motivation of not requiring wiring between the controller and fan, thereby saving installation time and cost.
Gheryi in view of Perkins does not explicitly teach the controller is configured to stop the RF fan from when the measured values of the first and second sensors become the same until when the measured values of the first and second sensors become different from each other, the controller is configured to start the RF fan when the measured values of the first and second sensors become different from each other.
However, Duffe teaches the controller is configured to stop the RF fan from when the measured values of the first and second sensors become the same until when the measured values of the first and second sensors become different from each other, the controller is configured to start the RF fan when the measured values of the first and second sensors become different from each other (Duffe: Paragraph 0034, standard thermostatic control turns on when different and stops when equal).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gheryi in view of Perkins by control the system automatically, as taught by Duffe, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gheryi in view of Perkins with these aforementioned teachings of Duffe since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself-that is in the substitution of the control of Duffe for the control of Gheryi in view of Perkins. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

B) As per Claim 11, Gheryi in view of Perkins teaches all the limitations except explicitly that the at least one condition is selected from the group consisting of atmospheric pressure and humidity for the first room.
However, Duffe teaches the at least one condition is selected from the group consisting of atmospheric pressure and humidity for the first room (Duffe: Paragraph 0024, pressure sensor).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gheryi in view of Perkins by adding pressure control, as taught by Duffe, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gheryi in view of Perkins with these aforementioned teachings of Duffe with the motivation of being able to keep the rooms as close to each other in environmental conditions as possible such that movement between rooms is as comfortable as possible.


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim in view of Perkins as applied to claim 1 above, and further in view of US Patent Publication Number 2008/0307803 A1 to Herzon.

A) As per Claim 12, Sim in view of Perkins teaches that the controller is configured to determine the measured value of the first sensor is different from the measured value of the second sensor (Sim: Paragraph 0101).
Sim in view of Perkins does not teach to increase the rotational speed of the RF fan gradually until the measured values of the first and second sensors become the same.
However, Herzon teaches increase the rotational speed of the RF fan gradually until the measured values of the first and second sensors become the same (Herzon: Shown in Figure 2, Item 33; Paragraph 0069, gradually increased).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Sim in view of Perkins by having the fan increase gradually, as taught by Herzon, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Sim in view of Perkins with these aforementioned teachings of Herzon since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the gradual speed increase of Herzon for the immediate speed increase of Sim in view of Perkins. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.


Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gheryi in view of Perkins and Duffe as applied to claim 9 above, and further in view of Herzon.

A) As per Claim 13, Gheryi in view of Perkins and Duffe teaches that the controller is configured to determine the measured value of the first sensor is different from the measured value of the second sensor (Gheryi: difference sensed by the upper and lower sensors).
Gheryi in view of Perkins and Duffe does not teach to increase the rotational speed of the RF fan gradually until the measured values of the first and second sensors become the same.
However, Herzon teaches increase the rotational speed of the RF fan gradually until the measured values of the first and second sensors become the same (Herzon: Shown in Figure 2, Item 33; Paragraph 0069, gradually increased).
At the time the invention was effectively filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Gheryi in view of Perkins and Duffe by having the fan increase gradually, as taught by Herzon, with a reasonable expectation of success of arriving at the claimed invention. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Gheryi in view of Perkins and Duffe with these aforementioned teachings of Herzon since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the gradual speed increase of Herzon for the immediate speed increase of Gheryi in view of Perkins and Duffe. 
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 & 11-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN SCHULT whose telephone number is (571)272-8511. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEVE MCALLISTER can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Allen R. B. Schult/Primary Examiner, Art Unit 3762